Appeal from a judgment of the Supreme Court (Clemente, J.), entered September 8, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request to participate in a temporary work release program.
Petitioner commenced this CPLR article 78 proceeding challenging a December 2003 determination denying his request to participate in a temporary release program. Inasmuch as petitioner reapplied for the temporary release program and, in October 2005, again was denied participation, this appeal must be dismissed as moot (see Matter of Fagairo v Joy, 18 AD3d 926, 927 [2005], lv denied 5 NY3d 709 [2005]; Matter of Wallman v Joy, 301 AD2d 931 [2003]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.